DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/01/2021 has been entered.  Claims 10, 15, 20 have been amended. Claims 10-14 were previously withdrawn.  Claims 11-12, 14, and 17 are cancelled. Accordingly, claims 1-10, 13, 15-16, and 18-20 are currently pending in the application.  
Applicant's amendments to the claim 15 have overcome the 103 rejections in view of De Jager (WO 92/00182 - of record) previously set forth in the Office Action mailed 03/01/2021.

Reasons for Allowance
Claims 1-9, 15-16, and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 15, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a method of manufacturing a composite component as instantly claimed is that while the prior art De Jager (WO 92/00182 - of record) teaches a method comprising providing a preform disposed into a chamber defined by a thermal system; compacting, by the thermal system, the preform at an elevated temperature and an elevated pressure to transition the preform to a green-state part; placing a green-state part into a mould (second vessel) and burning out, by the thermal system, the green-state part at an elevated temperature and under vacuum to transition the green-state part to a burnt-out part; and densifying, by the thermal system, the burnt-out part at an elevated temperature and under vacuum to transition the burnt-out part to the composite component. However, the cited prior art 
 Claims 2-9, 16, and 18-20 are allowed because the claims are dependent upon allowable independent claims 1 and 15.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 10 and 13 directed to an invention non-elected without traverse.  Accordingly, claims 10 and 13 been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        

	/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743